STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                    NO.    2022    KW   0454


VERSUS


MARION       DALE        JONES                                                                      JUNE    21,   2022




In    Re:          Marion               Dale        Jones,      applying           for    supervisory             writs,

                   20th                Judicial            District            Court,         Parish         of     West

                   Feliciana,                 No.      22- WCR- 083.




BEFORE:            WHIPPLE,              C. J.,        GUIDRY      AND    WOLFE,    JJ.



        WRIT            DENIED.                     The      trial        court         lacked        jurisdiction.

Relator' s             claim       is    in       the     nature     of    a    request       for    postconviction
relief,          which       must            be     filed     in    the        parish    of    conviction.           See
La.    Code       Crim.           P.     art.       925;     State       v.    Ricks,     2018- 0071 (        La.   App.
1st    Cir.       3/    6/ 18),         2018      WL      1168558 (      unpublished).




                                                                VGW

                                                                JMG
                                                                EW




COURT       OF    APPEAL,              FIRST        CIRCUIT




                 01 . C.
            DEPUTY       CLERK          OF    COURT
                       FOR   THE        COURT